Judgment, Supreme Court, New York County (Debra A. James, J), entered February 9, 2011, awarding plaintiff attorney’s fees as against defendant Park on 44th Corp., and bringing up for review an order, same court and Justice, entered September 2, 2010, which denied said defendant’s motion to vacate an order granting a default judgment, and an order, same court (Lance B. Hewitt, Special Ref.), entered February 8, 2011, which directed an award of attorney’s fees, unanimously reversed, on the law, without costs, the judgment vacated, and the motion granted. Appeals from the aforesaid orders unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The motion court should have vacated the default judgment. Defendant proffered a sufficient excuse for its default and demonstrated a meritorious defense. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.